SOMERVILLE, J.
The fourth and fifth charges requested by the defendant were mere arguments for the jury on the facts of the case, and announced no sound propositions of law based on the evidence, as all charges should do, other than those based on the sufficiency of the evidence. “Charges of this character,” as we have heretofore observed,
*36“asserting that the jury ‘may look to’ this fact, or ‘may consider’ that fact, or ‘are authorized to infer’ certain formulated conclusions from the evidence, and especially from specific parts of it, have often been condemned by us as objectionable, and should never be given, although either the giving- or the refusal of such instructions may not be a reversible error. They are legitimate arguments for the jury, not announcements of legal principles proper to be in the form of instructions by the court.”—Snider v. Burks, 84 Ala. 53, 59. There was no error in refusing either of these instructions.
The statute provides that, in the prosecution for the seduction of an unmarried woman, like the present, “no conviction can be had, if on the trial it is proved that such woman was, at the time of the alleged offense, unchaste.” Code, 1886, §4015; Wilson v. State, 73 Ala. 527. This means actually unchaste, wanton, libidinous, or lewd in’ conduct — not having a bad reputation or character for chastity. The female must not only be unmarried, but chaste in fact, when seduced. — Kenyon v. People, 26 N. Y. 203; s. c., 84 Amer. Dec. 177; Bishop on Stat. Crimes (2d Ed.), § 639.
The seventh and ninth charges requested by defendant were, under this principle, properly refused. The word “character,” used in these charges, is ambiguous in meaning, and may be construed to refer to the reputation of the prosecutrix. It was; therefore, misleading, in as much as evidence of bad reputation for chastity was inadmissible to prove a want of actual virtue.
There appears to be no error in the record, and the judgment must be affirmed.